Martin, J.,
delivered the opinion of the court. The defendant having obtained the ° court’s order for the removal of this case to the court of the United States, the plaintiff urging the insufficiency of the sureties ten-00 J dered and approved by the court, obtained, 1 1 J on a rule, the recession of the order, and the defendant appealed.
The appellant’s counsel contends, that after the order of transfer, the case was no longer under the control of the state court ; that the sureties were good, and he was not bound to offer freeholders.
Morse for the plaintiff, Ripley ⅛ Conrad for the defendant.
There is no doubt with us, that notwith- . . standing the order oí transfer, if the court was gatisfied that insufficient sureties had been accepted, it might do right on the application of the plaintiff showing the insufficiency. The court might have ordered an appeal, if required ; and the case was perhaps under its control, till actually transferred to the court of the United States, or removed by appeal
As to the sufficiency of the sureties, a great deal must be left to the discretion of the court, which the law has made the judge of their sufficiency; a court of appeal ha% but very inferior means of knowledge. We do not mean to say, that this court cannot relieve, in case of an improper exercise of this discretion, but a very strong case must be made to exercise its interference; and, in that before its, it does not appear the court erred.
It is therefore ordered, adjudged, and decreed that the judgment of the parish court be affirmed, with costs.